DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 (Instant Application 17/181,370) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,931,828 B2, claims 16-, 9-19 of U.S. Patent No. 10,326,887, claims 1-20 of U.S. Patent No. 9,667,800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of cited U. S. Patent discloses obvious versions of the instant claims.


Instant Application 17/181370
U.S. Patent No. 10,931,828
1. An analog telephone adapter (ATA) that enables VoIP telephony services and is configured to allow a user to gain telephone connectivity between an analog handset and the internet, the ATA comprising: a rigid housing; a USB port secured to the rigid housing; an Ethernet port secured to the rigid housing; a telephone port, secured to the rigid housing, and configured to transmit signals to the analog telephone; a processor in the rigid housing; a non-transitory storage medium in the rigid housing; and a network interface card in the rigid housing; the ATA having a first configuration wherein the ATA is configured to send communications via the USB port and to relay communications from the telephone port to the USB port to enable telephony services, and a second configuration wherein the ATA is configured to send communications via the Ethernet port and to relay communications from the telephone port to the Ethernet port to enable telephony services; the non-transitory storage medium storing a first instruction for the processor to automatically detect communications connectivity at the USB port,
a second instruction for the processor to automatically detect communications connectivity at the Ethernet port, a third instruction for the processor to automatically configure the ATA into the first configuration upon a determination of communications connectivity at the USB port and no communications connectivity at the Ethernet port; a fourth instruction for the processor to automatically configure the ATA into the second configuration upon a determination of communications connectivity at the Ethernet port and no communications connectivity at the USB port.


1. An analog telephone adapter (ATA) that enables VOID telephony services and is configured to allow a user to gain telephone connectivity between an analog handset and the internet, the ATA comprising: a rigid housing including a USB port, an Ethernet port, and a telephone port configured to transmit signals to the analog telephone; a processor; a non-transitory storage medium; and a network interface card; the ATA having a first configuration wherein the ATA is configured to send communications via the USB port and to relay communications from the telephone port to the USB port to enable telephony services, and a second configuration wherein the ATA is configured to send communications via the Ethernet port and to relay communications from the telephone port to the Ethernet port to enable telephony services; the non-transitory storage medium having a first instruction for the processor to automatically detect communications connectivity at the USB port, a second instruction for the processor to automatically detect communications connectivity at the Ethernet port, a third instruction for the processor to automatically configure the ATA into the first configuration upon a determination of communications connectivity at the USB port, and a fourth instruction for the processor to automatically configure the ATA into the second configuration upon a determination of communications connectivity at the Ethernet port.

2. The ATA of claim 1 further comprising the non-transitory storage medium having a fifth instruction for the processor to automatically configure the ATA into the first configuration upon a determination of communications connectivity at both the Ethernet port and communications connectivity at the USB port.

2. The ATA of claim 1 further comprising the non-transitory storage medium having a fifth instruction for the processor to automatically configure the ATA into the first configuration upon a determination of communications connectivity at both the Ethernet port and communications connectivity at the USB port.

3. The ATA of claim 1 wherein the second configuration the ATA receives power through a power adapter secured to the USB port; and wherein the first configuration the USB port of the ATA 1s secured in a computer.

3. The ATA of claim 1 wherein the second configuration the ATA receives power through a power adapter secured to the USB port; and wherein the first configuration the USB port of the ATA is secured in a computer.

4. The ATA of claim 1 wherein in the first configuration the ATA is configured to receive communications in a first format from the telephone port and transmit communications in a second format from the USB port; in the second configuration the ATA is configured to receive communications in the first format from the telephone and transmit communications in a third format from the Ethernet port; and the second format is different than the third format.


4. The ATA of claim 1 wherein in the first configuration the ATA is configured to receive communications in a first format from the telephone port and transmit communications in a second format from the USB port; in the second configuration the ATA is configured to receive communications in the first format from the telephone and transmit communications in a third format from the Ethernet port; and the second format is different than the third format.

5. The ATA of claim 1 wherein the USB port communications in the first configuration is
independent from the Ethernet port communications in the second configuration.


5. The ATA of claim 1 wherein the USB port communications in the first configuration is independent from the Ethernet port communications in the second configuration.

6. The ATA of claim wherein in the first configuration, the ATA is configured to only transmit communications, from the USB port, that originate from either the telephone port or the non-transitory storage medium, wherein in the second configuration, the ATA is configured to transmit only communications, from the Ethernet port, that originate from either the telephone port or the non-transitory storage medium.

6. The ATA of claim 5 wherein in the first configuration, the ATA is configured to only transmit communications, from the USB port, that originate from either the telephone port or the non-transitory storage medium, wherein in the second configuration, the ATA is configured to transmit only communications, from the Ethernet port, that originate from either the telephone port or the non-transitory storage medium.

7. The ATA of claim 1 wherein the ATA transmits both telephony related communications and home monitoring related communications to the internet.

7. The ATA of claim 1 wherein the ATA transmits both telephony related communications and home monitoring related communications to the internet.

8. The ATA of claim 1 wherein the ATA transmits only telephony related communications via the USB port and the Ethernet port.


8. The ATA of claim 1 wherein the ATA transmits only telephony related communications via the USB port and the Ethernet port.

9. The ATA of claim 8 wherein the ATA of claim 1 wherein the second configuration wherein the ATA receives power through a series of power adapters secured to the USB port.

9. The ATA of claim 8 wherein the ATA of claim 1 wherein the second configuration wherein the ATA receives power through a series of power adapters secured to the USB port.

10. The ATA of claim 1 wherein the third instruction for the processor is configured to provide plug-in-play functionality and the third instruction for the processor is configured to provide plug-in-play functionality.


10. The ATA of claim 1 wherein the third instruction for the processor is configured to provide plug-in-play functionality and the third instruction for the processor is configured to provide plug-in-play functionality.



11. An analog telephone adapter (ATA) for VoIP telephony services and is configured to allow a user to gain telephone connectivity between a handset and the internet, the ATA comprising: a rigid body; a USB port secured to the rigid body; an Ethernet port secured to the rigid body; a telephone port, secured to the rigid body, and configured to transmit signals to the handset; a processor in the rigid body; and a non-transitory storage medium in the rigid body; the ATA having a first configuration wherein the ATA is configured to relay communications from the telephone port to the USB port to enable telephony services via the internet, wherein all communications sent by the ATA, from the USB port, originate from the telephone port, or a component within the rigid body; a second configuration wherein the ATA is configured to relay communications from the telephone port to the Ethernet port to enable telephony services via the internet; the non-transitory storage medium having a plug-and-play instruction set for the processor to automatically configure the ATA into the first configuration when the USB port is enabled as a first active communications interface and the Ethernet port is not enabled a second active communications interface, and automatically configure the ATA into the second configuration when the Ethernet port is enabled as the second active communications interface and the USB port is not enabled as the first active communications interface.

11. An analog telephone adapter (ATA) for VoIP telephony services and is configured to allow a user to gain telephone connectivity between a handset and the internet, the ATA comprising: a rigid body including a USB port, an Ethernet port, a telephone port configured to transmit signals to the handset; a processor, and a non-transitory storage medium; the ATA having a first configuration wherein the ATA is configured to relay communications from the telephone port to the USB port to enable telephony services via the internet, wherein all communications sent by the ATA, from the USB port, originate from either the telephone port or the non-transitory storage medium; a second configuration wherein the ATA is configured to relay communications from the telephone port to the Ethernet port to enable telephony services via the internet; the non-transitory storage medium having a plug-and-play instruction set for the processor to automatically configure the ATA into the first configuration upon a determination that the USB port enabled as a first active communications interface and automatically configure the ATA into the second configuration upon a determination that the Ethernet port enabled as a second active communications interface; wherein the first active communications interface is independent of the second active communications interface.

12. The ATA of claim 11 wherein the ATA is configured to receive electrical power via the USB port in both the first configuration and the second configuration.

12. The ATA of claim 11 wherein the ATA is configured to receive electrical power via the USB port in both the first configuration and the second configuration.

13. The ATA of claim 13 wherein the component is the non-transitory storage medium.


13. The ATA of claim 11 wherein the first active communications interface is configured to transmit data using a first transmission protocol, the second active communications interface is configured to transmit data using a second transmission protocol, and the first transmission protocol is distinct from the second transmission protocol.

14. The ATA of claim 13 wherein the first active communications interface is configured to transmit data using a first transmission protocol, the second active communications interface 1s configured to transmit data using a second transmission protocol, the telephone port is configured to receive data in a third transmission protocol, and the third transmission protocol is distinct from both the first transmission protocol and the second transmission protocol.

14. The ATA of claim 11 wherein the first active communications interface is configured to transmit data using a first transmission protocol, the second active communications interface is configured to transmit data using a second transmission protocol, the telephone port is configured to receive data in a third transmission protocol, and the third transmission protocol is distinct from both the first transmission protocol and the second transmission protocol.

15. The ATA of claim 11 wherein a determination that the USB port is enabled as the first active communications interface is exclusive of a determination that the Ethernet port is enabled as the second active communications interface, and a determination that the Ethernet port is enabled as the second active communications interface is exclusive of a determination that the USB port is enabled as the first active communications interface.

15. The ATA of claim 11 wherein a determination that the USB port is enabled as the first active communications interface is exclusive of a determination that the Ethernet port is enabled as the second active communications interface, and a determination that the Ethernet port is enabled as the second active communications interface is exclusive of a determination that the USB port is enabled as the first active communications interface.

16. The ATA of claim 11 wherein the second configuration a series of power adapters secured to the USB port provide electrical power to the ATA.

16. The ATA of claim 11 wherein the second configuration a series of power adapters secured to the USB port provide electrical power to the ATA.



17. An analog telephone adapter (ATA) that enables VoIP telephony services and is configured to allow a user to gain telephone connectivity between an analog handset and the internet, the ATA comprising: a rigid housing; a USB port secured to the rigid housing; an Ethernet port secured to the rigid housing; a telephone port, secured to the rigid housing, and configured to transmit signals to the analog telephone;
a processor within the rigid housing; a non-transitory storage medium within the rigid housing; and a network interface card within the rigid housing; the ATA having a first configuration wherein the ATA is configured to send communications to the internet via the USB port secured to a computer, and to relay communications from the telephone port to the USB port to enable telephony services, wherein all communications sent by the ATA, from the USB port, originate from either the telephone port or at least one component within the rigid housing;
a second configuration wherein the ATA is configured to send communications to the internet via the Ethernet port and to relay communications from the telephone port to the Ethernet port to enable telephony services wherein all communications sent by the ATA, from the Ethernet port, originate from either the telephone port or the at least one component within the rigid housing; the non-transitory storage medium storing
a first instruction for the processor to detect communications connectivity at the USB port,
a second instruction for the processor to detect communications connectivity at the Ethernet port, a third instruction for the processor to configure the ATA into the first configuration upon a determination of communications connectivity at the USB port and no communications connectivity at the Ethernet port; and wherein the ATA is configured to receive electrical power via the USB port in both the first configuration and the second configuration.

17. An analog telephone adapter (ATA) that enables VoIP telephony services and is configured to allow a user to gain telephone connectivity between an analog handset and the internet, the ATA comprising: a rigid housing including a USB port, an Ethernet port, and a telephone port configured to transmit signals to the analog telephone; a processor; a non-transitory storage medium; and a network interface card; the ATA having a first configuration wherein the ATA is configured to send communications to the internet via the USB port secured to a computer, and to relay communications from the telephone port to the USB port to enable telephony services, wherein all communications sent by the ATA, from the USB port, originate from either the telephone port or the non-transitory storage medium; a second configuration wherein the ATA is configured to send communications to the internet via the Ethernet port and to relay communications from the telephone port to the Ethernet port to enable telephony services wherein all communications sent by the ATA, from the Ethernet port, originate from either the telephone port or the non-transitory storage medium; the non-transitory storage medium having a first instruction for the processor to automatically detect communications connectivity at the USB port, a second instruction for the processor to automatically detect communications connectivity at the Ethernet port, a third instruction for the processor to automatically configure the ATA into the first configuration upon a determination of communications connectivity at the USB port and no communications connectivity at the Ethernet port, and a fourth instruction for the processor to automatically configure the ATA into the second configuration upon a determination of communications connectivity at the Ethernet port and no communications connectivity at the USB port.
See, claim 18 below
18. The ATA of claim 17 wherein wherein the first configuration the ATA is configured to receive electrical power from a computer electrically connected to the USB port, and
wherein the second configuration the ATA is configured to receive power from at least one power adapter electrically connected to the USB port.


18. The ATA of claim 17 wherein the ATA is configured to receive electrical power via the USB port in both the first configuration and the second configuration, wherein the first configuration the ATA is configured to receive electrical power from the computer secured to the USB port, and wherein the second configuration the ATA is configured to receive power from at least one power adapter electrically connected to the USB port.

19. The ATA of claim 18 further comprising a power cord with a USB connector, the power cord configured to provide electrical power from the power adapter to the USB port when the ATA is in the second configuration.

19. The ATA of claim 18 further comprising a power cord with a USB connector, the power cord configured to provide electrical power from the power adapter to the USB port when the ATA is in the second configuration.

20. The ATA of claim 19 wherein the power cord is configured to be disconnected from the USB port when the ATA is in the first configuration.


20. The ATA of claim 19 wherein the power cord is configured to be disconnected from the USB port when the ATA is in the first configuration.


















Allowable Subject Matter
4.	Claims 1-20 would be allowed if a Terminal Disclaimer is filed to overcome the Obvious Double Patenting Rejection, set forth in this Office Action.

Regarding the above claims, The closest Prior Arts:
Fritz BOX Fon ATA (Cited in the IDS) discloses a PBX for making telephone calls via the internet and fixed-link network (fig. 1, page 8 to page 9).  FritzBox further discloses connecting that box via WAN port to DSL modem or cable modem in order to facilitate multiple connections (page 8 to page 9, page 27-30+). Fritz Box additionally discloses connecting that box via telephone adapters to establish telephone connections (page 8-11, page 16 to page 30+).
	Myre et al (US 2005/0105512 A1) discloses method and system (fig. 1, analog telephone adapter system 100 ) for receiving and transmitting of call over an IP network (section 0029, line 1-9+) including processing  of analog signal from a telephone handset into digital signals which then transmitted over IP network (section 0038-0039).
Myre ‘512 further discloses an analog telephone for transmitting and receiving sound (fig. 3, analog telephone coupled to an adapter 200 (i.e. ATA), paragraph 0044, lines 1-8); an analog telephone adapter (ATA) (fig. 2 to fig. 3, see, analog adapter 200 coupled to gateway 304 and analog telephone 302, paragraph 0029, lines 1-10, 0031, lines 1-7, 0044, lines 1-13), comprising a rigid body (see, adapter 200  with housing with a slot, paragraph 0052, lines 4-11), a central processor (fig. 2, see, processor 202 of the telephone adapter), a non-transitory storage medium (fig. 2, see, memory coupled to the processor 202), a memory source, a network interface card (NIC) (fig. 2, see, I/O interface coupled to processor 202 and  to IP digital port 208, analog ports 210, 212), one or more USB ports that provides access (fig. 2 to fig. 3, fig. 5, see, port 208 as USB port that interconnects the adapter to IP port, paragraph 0049, lines 1-7), a plurality of Internet inputs (see, plurality of IP ports/interfaces as inputs as shown in fig. 10, section 0031, 0045, 0066), and a telephone port (fig. 2, see, either analog port 210, 212 in the form of RJ-45 jack, paragraph 0035, lines 1-11); said analog telephone connected to said telephone port in for transmission and receipt electronic signals from the ATA (see, digital transmission using the adapter 200 where a processor converts the analog signals to digital and vice versa, paragraph 0036, 0038, 0039); said NIC being coupled to the Internet input (fig. 2, see, I/O interface coupled to processor 202 and  to IP digital port 208, analog ports 210, 212);  and communications are performed through the Internet (see, analog telephones over an IP network, paragraph 0013, processing of signals from the telephone handset for digital transmission over an IP network, paragraph 0035, 0036, 0037).
Chandra et al (US 2007/0121604 A1 discloses: one or more USB ports for providing network access (see, VoIP 104 component/network interface implemented as a USB port that is configured to connect and enable communication to a network as shown in fig. 1, fig. 3, section 0023).
Michalewicz et al (US 7,706,355 B2) from a similar field of endeavor discloses using Ethernet port for facilitating transmission and reception of Internet Protocol signals (col. 3, lines 37-48, col. 5, lines1-53-conveting of analog to digitized signals).
Schranz et al (US 2004/0086093 A1) similarly discloses an ATA that comprises a port that is configured for communication with a home monitoring network (section 0023, 0047).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473